Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 20-41 filed on 1/27/23 are present and under consideration.
2.					Priority
Receipt is acknowledged of papers (foreign priority to EUROPEAN PATENT OFFICE (EPO) 18306447.6, filed 11/05/2018; EUROPEAN PATENT OFFICE (EPO) 18306020.1, filed 07/27/2018) submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
3.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
4.	Information Disclosure Statements filed 1/27/21, 7/7/21 & 12/3/21 are acknowledged. A signed copy for each of the IDS is provided with this Office Action. 
5.					Claim Objections
Claims 20, 22 & 31-33 are objected to because of the following:  Claims 20, 22 & 31-33 recite sequence identification number, however, not in the correct format. The correct format is, for example SEQ ID NO: 1. Such formatting and correction is required.  
6.					Double Patenting Rejection  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,584,320. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). 
The patent claim 1 is drawn to as follows:
An esterase variant which (i) has at least 75% identity to the full length amino acid sequence set forth in SEQ ID NO: 1, and (ii) has one or more amino acid modifications as compared to SEQ ID NO: 1 at position(s) selected from D203+S248, E173, L202, N204, F208, A172+A209, G39, A103, L82, G53, L104, L107, L119, A121, L124, I54, M56, L70, L74, A127, V150, L152, L168, V170, P196, V198, V200, V219, Y220, T221, S223, W224, M225, L239, T252, N253, H256, S1, Y4, Q5, R6, N9, S13, T16, S22, T25, Y26, S34, Y43, S48, T50, R72, S98, N105, R108, S113, N122, S145, K147, T160, N162, S181, Q189, N190, S193, T194, N204, S212, N213, N231, T233, R236, Q237, N241, N243, N254, R255 and Q258, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1, (iii) has a polyester degrading activity and (iv) exhibits increased thermostability as compared to the esterase of SEQ ID NO: 1.

Claim 2 is drawn to: The esterase variant of claim 1, which has one or more amino acid modifications, as compared to SEQ ID NO: 1, at position(s) selected from D203+S248, E173, N204, L202, F208, and V170.
Claim 7 is drawn to:  The esterase variant of claim 1, comprising one or more amino acid substitution(s) as compared to SEQ ID NO: 1 at a position selected from T61, Y92 and V177, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1, and wherein the substitutions are different from T61A/G, Y92A and V177A.
Instant claims 20-41 are drawn to as follows:
	20.	An esterase which (i) comprises an amino acid sequence consisting of the amino acid sequence set forth in SEQ ID NO: 1, (ii) with one to fourteen amino acid substitutions selected from the group consisting of A17T, T27S, S48T, L82I, F90L, Y92F, G135A, A140S, N143I, S145T, A149G, S164P, V167Q, S206T, or N213P wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID N 1, and (iii) exhibits increased polyester degrading activity and/or increased thermostability compared to an esterase of SEQ ID N 1.
21.	The esterase according to claim 20, wherein said esterase comprises one to three amino acid substitutions selected from the group consisting of A17T, T27S, S48T, L82I, F90L, Y92F, G135A, A140S, N143I, S145T, A149G, S164P, V167Q, S206T, orN213P.  
22.	 The esterase according to claim 20, wherein said esterase exhibits both increased polyester degrading activity and increased thermostability as compared to the esterase of SEQ ID N0 1.  
23.	 The esterase according to claim 20, wherein said esterase further comprises the substitution T252S.  
24.	 The esterase according to claim 20, wherein the esterase further comprises a substitution or combination of substitutions at position corresponding to residues selected from F208, D203 + S248, T61, Y92, V170, V177 or E173.  
25.	 The esterase according to claim 24, wherein the esterase comprises a combination of substitutions selected from D203C + S248C, F208I + D203C + S248C or F208W + D203C + S248C.  
26.	 The esterase according to claim 25, wherein the esterase further comprises one substitution selected from V170I, V177I, T176N, T61M, S65T, N211D/M or Y92G/P.  
27.	 The esterase according to claim 20, wherein the esterase comprises a combination of substitutions selected from F208I + D203C + S248C + V170I, F208I + D203C + S248C + Y92G or F208I + D203C + S248C + V170I + Y92G, F208W + D203C + S248C + V170I, F208W + D203C + S248C + Y92G or F208W + D203C + S248C + V170I + Y92G.  
28.	 The esterase according to claim 20, wherein the esterase has the exact amino acid sequence set forth in SEQ ID N 1 with a combination of substitutions selected from the group consisting of A17T + T27S + S48T + L82I + Y92F + G135A + A140S + N143I + S145T + A149G + S164P + V167Q + S206T + N213P + T252S, A17T + T27S + S48T + L82I + F90L + G135A + A140S + N1431 + S145T + A149G + S164P + V167Q + S206T + N213P + T252S, A17T + T27S + S48T + L82I + F90L + Y92F + A140S + N143I + S145T + A149G + S164P + V167Q + S206T + N213P + T252S, A17T + T27S + S48T + L82I + F90L + Y92F + G135A + A140S + N1431 + S145T + A149G + S164P + V167Q + N213P + T252S, T27S + S48T + L82I + F90L + Y92F + G135A + A140S + N143I + S145T + A149G + S164P + V167Q + S206T + N213P + T252S, A17T + T27S + S48T + L82I + F90L + Y92G + G135A + A140S + N143I + S145T + A149G + S164P + V167Q + S206T + N213P + T252S, A17T + T27S + S48T + L82I + F90L + Y92F + G135A + A140S + N143I + S145T + A149G + V167Q + S206T + N213P + T252S, A17T + T27S + S48T + L82I + F90L + Y92F + G135A + A140S + S145T + A149G + S164P + V167Q + S206T + N213P + T252S, A17T + T27S + S48T + L82I + F90L + Y92F + G135A + A140S + N1431 + S145T + A149G + S164P + S206T + N213P + T252S, A17T + T27S + S48T + L82I + F90L + Y92F + G135A + A140S + N143I + S145T + A149G + 
    PNG
    media_image1.png
    11
    476
    media_image1.png
    Greyscale
N143I + S145T + A149G + S164P + V167Q + D203C + S206T + F208I + N213P + S248C + T252S, A17T + T27S + S48T + L82I + F90L + G135A + A140S + N143I + S145T + A149G + S164P + V167Q + D203C + S206T + F208I + N213P + S248C + T252S, A17T + T27S + S48T + L82I + F90L + Y92G + G135A + A140S + N143I + S145T + A149G + S164P + V167Q + D203C + S206T + F208I + N213P + S248C + T252S, T27S + S48T + L82I + F90L + Y92F + G135A + A140S + N143I + S145T + A149G + S164P + V167Q + D203C + S206T + F208I + N213P + S248C + T252S, A17T + T27S + S48T + L82I + F90L + Y92F + G135A + N143I + S145T + A149G + S164P + V167Q + S206T + N213P + T252S, A17T + T27S + S48T + L82I + F90L + Y92F + G135A + A140S + N143I + S145T + S164P + V167Q + S206T + N213P + T252S or A17T + T27S + S48T + L82I + F90L + Y92F + G135A + A140S + N143I + S145T + 
    PNG
    media_image2.png
    11
    314
    media_image2.png
    Greyscale

29.	 The esterase according to claim 20, wherein the esterase has the exact amino acid sequence set forth in SEQ ID N 1 with the combination of substitutions selected from the group consisting of F208I + D203C + S248C + V170I + N213P, F208I + D203C + S248C + Y92G + N213P, F208I + D203C + S248C + V170I + Y92G + N213P, F208I + D203C + S248C + V170I + Y92G + G135A, F208I + D203C + S248C + V170I + Y92G + N213P + G135A, F208I + D203C + S248C + V170I + Y92G + N213P + G135A + N241P, F208I + D203C + S248C + V170I + S212F + N213P, F208I + D203C + S248C + Y92G + S212F + N213P, F208I + D203C + S248C + V170I + Y92G + S212F + N213P, F208I + D203C + S248C + V170I + Y92G + N213P + G135A + R12H, F208I + D203C + S248C + V170I + Y92G + V167Q, F208I + D203C + S248C + V170I + Y92G + N213P + G135A + V167Q, or F208I + D203C + S248C + V170I + Y92G + R12H + V167Q.  
30.	 The esterase according to claim 20, wherein said esterase further comprises from one to four substitutions at a position selected from T11, R12, A14, W69, R73, A205, N214, A215, A216, I217, F238, V242, D244, P245, A246, L247, D94, R138, D158, Q182, F187, P10, L15, D18, N87, S88, S95, Q99, K159, A174, A125, S218, S13, T16, A62, L67, D91, P93, M131, L202, N204, A209, P210, S212, V219, Y220, Q237, L239, N241, N243, P179, R30, G37, A68, R72, R96, $98, H156, H183, D203 + $248, E173, F208, T61, Y92, V177, G53, $65, A121, T157, V170, T176, N211, Y60, D63 or S66.
31 (new). The esterase according to claim 20, wherein said esterase comprises a single substitution selected from A17T, T27S, S48T, L821, FOOL, Y92F, G135A, A140S, N143], S145T, A149G, S164P, V167Q, S206T, or N213P, as compared to the amino acid sequence set forth in SEQ ID N°1.
32.	 The esterase according to claim 20, wherein the esterase further comprises at the N-terminal end an amino acid sequence having at least 55% identity to the full length amino acid sequence set forth in SEQ ID N°3.  
33.	 The esterase according to claim 32, wherein the N-terminal amino acid sequence is selected from the group consisting of the amino acid sequence set forth in SEQ ID N°4, SEQ ID N°5, SEQ ID N°6 or SEQ ID N°7.  
34.	 A nucleic acid encoding an esterase as defined in claim 20.  
35.	 An expression cassette or vector comprising a nucleic acid of claim 34.  
36.	 A host cell comprising a nucleic acid encoding an esterase as defined in claim 20 or an expression cassette or vector comprising a nucleic acid encoding said esterase.  
37.	 A composition comprising an esterase as defined in claim 20, or a host cell expressing said esterase.  
38.	A method of degrading at least one polyester of a polyester containing material comprising8 Docket No. BKR.715 Patent Application a) contacting the polyester containing material with an esterase according to claim 20 or a host cell comprising a nucleic acid encoding said esterase; and, optionally b) recovering monomers and/or oligomers.  
39.	The method according to claim 38, wherein the polyester is selected from polyethylene terephthalate (PET), polytrimethylene terephthalate (PTT), polybutylene terephthalate (PBT), polyethylene isosorbide terephthalate (PEIT), polylactic acid (PLA), polyhydroxy alkanoate (PHA), polybutylene succinate (PBS), polybutylene succinate adipate (PBSA), polybutylene adipate terephthalate (PBAT), polyethylene furanoate (PEF), Polycaprolactone (PCL), poly(ethylene adipate) (PEA), polyethylene naphthalate (PEN) and blends/mixtures of these materials.  
40.	A polyester containing material containing an esterase according to claim 20 or a host cell comprising a nucleic acid encoding said esterase.  
41.	A detergent composition comprising the esterase according to claim 28 or a host cell comprising a nucleic acid encoding said esterase.

Given the fact pattern of the instant case as well as the patent there is over-lap of at least 4 variants viz.  in claim 1 of the patent (see above, where positions are bolded), 2 variants viz. Y92A and V177A (in claim 7 of the patent),  and several combinations when combined with instant claims 20-33, whereby the patented claims read upon or anticipate the instant claims. The various methods and composition using the variants; DNA & host cell comprising the DNA and encoding  the variants are also taught by the patent.

7.	Claims 20-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,590,401. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s). 
	Claim 1 (for example) of US Patent No. 10,590,401 reads as follows:
	An esterase variant which (i) has at least 75% identity to the full length amino acid sequence set forth in SEQ ID NO: 1, and (ii) has at least one amino acid substitution at a position selected from T157, T176, S65, P58, A62, A64, L67, A68, N85, T86, R89, D91, P93, R96, G128, M131, G133, G134, T153, P154, H156, A178, P179, H183, S206, P210 or N211, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1, and (iii) exhibits increased polyester degrading activity compared to an esterase of SEQ ID NO: 1.
	Claim 4 (for example) of US Patent No. 10,590,401 reads as follows:
	4. The esterase variant according to claim 1, wherein said esterase further comprises at least one substitution at a position selected from G59, Y60, T61, D63, S66, F90, Y92, H129, G132, W155 and V177.
Instant claims 20-41 are described above in paragraph 6.	
	Given the fact pattern of the instant case as well as the patent there is over-lap of several variants as shown above in bold, especially the combination of variants in claims 1 & 4 whereby the patented claims read on or anticipate the instant claims for same or similar reasons explained in paragraph 6.
8.	Claims 20-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,072,784. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s).
	Instant claims 20-41 are described above in paragraph 6.	

	Patented claim 1 is drawn to:
1.	An esterase variant which (i) has at least 75% identity to the full length amino acid sequence set forth in SEQ ID NO: 1, (ii) has at least one amino acid substitution at a position selected from F208, T157, T176, S65, P58, A62, A64, L67, A68, N85, T86, R89, D91, P93, R96, G128, M131, G133, G134, L152, T153, P154, H156, A178, P179, H183, S206, A209, P210, N211, W155, Y60, T61, D63, S66, F90, Y92, H129, V177 wherein the substitutions are different from Y60A/F, T61A/G, A62G/S, D63T/R, S66A, F90A/R/Y, Y92A, H129W and V177A or at least one amino acid substitution selected from G53L, A121R/W and V170I, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1 and (iii) exhibits a polyester degrading activity.
Given the fact pattern of the instant case as well as the patent there is over-lap of at least 7 variants  (see the bolded positions in claim 1 of the patent), and several combinations when combined with instant claims 20-33, whereby the patented claims read upon or anticipate the instant claims. The various methods and composition using the variants; DNA & host cell comprising the DNA and encoding  the variants are also taught by the patent. The reference patent anticipates the instant claims.
9.	Claims 20-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 11414651 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s).
Instant claims 20-41 are described above in paragraph 6.	
U.S. Patent No. 11414651 B2 claims are drawn to as follows:
1. An esterase variant which (i) has a polyester degrading activity, (ii) has at least 75% identity to the full length amino acid sequence set forth in SEQ ID NO: 1, and (iii) has one or more amino acid modifications as compared to SEQ ID NO: 1 at position(s) selected from D203+S248, E173, L202,N204, A172+A209, V28, S29, R30, L31, S32, V33, S34, G35, F36, G37, G38, G39, A103, L82, G53,L104, L107, L119, A121, L124, I54, M56, L70, L74, A127, V150, L152, L168, V170, P196, V198,V200, V219, Y220, T221, S223, W224, M225, L239, T252, N253, H256, S1, Y4, Q5, R6, N9, S13,T16, S22, T25, Y26, S34, Y43, S48, T50, R72, S98, N105, R108, S113, N122, S145, K147, T160,N162, S181, Q189, N190, S193, T194, S212, N213, N231, T233, R236, Q237, N241, N243, N254, R255 and Q258 or at least one amino acid substitution selected from V177I, Y92G/P, F208I/W, T61M,wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO:1.
2. The esterase variant of claim 1, which has one or more amino acid modifications, as compared to SEQ ID NO: 1, at position(s) selected from D203+S248, E173, L202, N204, V170, V219, S212, N213,N241 and N243 or at least one amino acid substitution selected from V177I, Y92G/P, F208I/W, T61M.
3. The esterase variant of claim 1, containing at least the amino acid substitutions D203C+S248C.
4. The esterase variant of claim 1, containing at least the replacement of amino acids V28 to G39 of SEQ ID NO: 1 with an amino acid sequence consisting of E-G-P-S-C or A-G-P-S-C, and the substitution L82A and/or A103C.
5. The esterase variant of claim 3, further containing at least one substitution at a position selected from E173, L202, N204 and F208, wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1.
6. The esterase variant of claim 5, wherein the at least one substitution is selected from E173A/R, L202R, N204D and F208W/I.
7. The esterase variant of claim 1, containing the combination of substitutions at positions selected from D203+S248+E173, D203+S248+F208, and D203+S248+E173+N204+L202.
8. The esterase variant of claim 1, which contains at least one substitution or combination of substitutions selected from the group consisting of V177I, Y92G, Y92P, F208W, Y92P+F208W, T61M,V170I+F208W, D203C+S248C, D203C+S248C+E173R, D203C+S248C+E173A,D203C+S248C+F208W, D203C+S248C+F208I, F208W+D203C+S248C+E173AF208I+D203C+S248C+E173A and D203C+S248C+E173R+N204D+L202R wherein the positions are numbered by reference to the amino acid sequence set forth in SEQ ID NO: 1.
9. The esterase variant of claim 1, which is further glycosylated, at a position selected from N9, N143,N1 62, N204, N231, or combinations thereof.
10. A nucleic acid encoding an esterase as defined in claim 1.
11. An expression cassette or vector comprising the nucleic acid of claim 10.
12. A host cell comprising the nucleic acid of claim 10.
13. A method of producing an esterase comprising: (a) culturing the host cell according to claim 12under conditions suitable to express the nucleic acid encoding the esterase; and (b) recovering said esterase from the cell culture.

14. A composition comprising an esterase according to claim 1 and one or several excipients or additives.
15. A method of degrading a plastic product containing at least one polyester comprising (a)contacting the plastic product with an esterase according to claim 1, thereby degrading the plastic product.
16. The method of claim 15, further comprising (b) recovering monomers and/or oligomers resulting from the degradation of the at least one polyester.
17. The method of claim 15, wherein the plastic product comprises at least one polyester selected from polyethylene terephthalate (PET), polytrimethylene terephthalate (PTT), polybutylene terephthalate (PBT), polyethylene isosorbide terephthalate (PEIT), polylactic acid (PLA), polyhydroxyalkanoate (PHA), polybutylene succinate (PBS), polybutylene succinate adipate (PBSA),polybutylene adipate terephthalate (PBAT), polyethylene furanoate (PEF), Polycaprolactone (PCL),poly(ethylene adipate) (PEA), polyethylene naphthalate (PEN) and blends/mixtures of these materials.
18. A polyester containing material comprising an esterase variant according to claim 1 and/or a host cell expressing said esterase variant and at least one polyester selected from polyethylene terephthalate (PET), polytrimethylene terephthalate (PTT), polybutylen terephthalate (PBT),polyethylene isosorbide terephthalate (PEIT), polylactic acid (PLA), polyhydroxyalkanoate (PHA),polybutylene succinate (PBS), polybutylene succinate adipate (PBSA), polybutylene adipate terephthalate (PBAT), polyethylene furanoate (PEF), Polycaprolactone (PCL), poly(ethylene adipate)(PEA), polyethylene naphthalate (PEN) and blends/mixtures of these materials.
19. A plastic compound comprising at least one polyester selected from polyethylene terephthalate(PET), polytrimethylene terephthalate (PTT), polybutylen terephthalate (PBT), polyethylene isosorbide terephthalate (PEIT), polylactic acid (PLA), polyhydroxyalkanoate (PHA), polybutylene succinate(PBS), polybutylene succinate adipate (PBSA), polybutylene adipate terephthalate (PBAT),polyethylene furanoate (PEF), Polycaprolactone (PCL), poly(ethylene adipate) (PEA), polyethylenenaphthalate (PEN) and blends/mixtures of these materials and an esterase variant according to claim1 and/or a host cell expressing said esterase variant.
20. The esterase variant of claim 1, which has at least one amino acid substitution selected fromV177I, Y92G/P, F208W and T61M.
21. The esterase variant of claim 1, which has amino acid modifications, as compared to SEQ ID NO:1, at positions D203+S248.
22. The esterase variant of claim 1, which has the amino acid substitutions D203C+S248C or at least one amino acid substitution selected from V177I, Y92G/P, F208W and T61M.
23. The esterase variant of claim 1, which has at least one amino acid modification, as compared to SEQ ID NO: 1, at position(s) selected from N204 and S212.
24. The esterase variant of claim 1, which has at least one substitution or a combination of substitutions selected from the group consisting of V177I, Y92G, Y92P, F208W, Y92P+F208W, T61M,V170I+F208W, D203C+S248C, D203C+S248C+E173R, D203C+S248C+E173A,D203C+S248C+F208W, D203C+S248C+F208I, F208W+D203C+S248C+E173A,F208I+D203C+S248C+E173A and D203C+S248C+E173R+N204D+L202R and exhibits increased thermostability as compared to the esterase of SEQ ID NO: 1.
25. The esterase variant of claim 1, which contains at least one substitution or a combination of substitutions selected from the group consisting of Y92G, Y92P, F208W, Y92P+F208W, T61M,V170I+F208W, D203C+S248C+F208W and D203C+S248C+F208I and which exhibits both increased thermostability and increased activity as compared to the esterase of SEQ ID NO: 1.


26. The esterase variant of claim 1, which exhibits increased thermostability as compared to the esterase of SEQ ID NO: 1.
27. The esterase variant of claim 1, which exhibits both increased thermostability and increased activity as compared to the esterase of SEQ ID NO: 1.
28. A method of degrading a plastic product containing at least one polyester selected from polyethylene terephthalate (PET) and polybutylene adipate terephthalate (PBAT), comprising (a)contacting the plastic product with an esterase according to claim 8, thereby degrading the plastic product.
29. A polyester containing material comprising at least one polyester selected from polyethylene terephthalate (PET), and polybutylene adipate terephthalate (PBAT), and an esterase variant according to claim 8 and/or a host cell expressing said esterase variant.
30. The esterase variant of claim 24, wherein the at least one substitution or combination of substitutions is V177I.
31. The esterase variant of claim 24, wherein the at least one substitution or combination of substitutions is Y92G.
32. The esterase variant of claim 24, wherein the at least one substitution or combination of substitutions is Y92P.
33. The esterase variant of claim 22, wherein the at least one substitution or combination of substitutions is F208W.
34. The esterase variant of claim 24, wherein the at least one substitution or combination of substitutions is T61M.
35. The esterase variant of claim 24, wherein the at least one substitution or combination of substitutions is D203C+S248C.
36. The esterase variant of claim 24, wherein the at least one substitution or combination of substitutions is D203C+S248C+F208W.
37. The esterase variant of claim 24, wherein the at least one substitution or combination of substitutions is D203C+S248C+F208I.
38. A nucleic acid encoding an esterase as defined in claim 24.
39. An expression cassette or vector comprising the nucleic acid of claim 38.
40. A host cell comprising the nucleic acid of claim 38.
41. A method of degrading a plastic product containing at least one polyester selected from polyethylene terephthalate (PET) and polybutylene adipate terephthalate (PBAT), comprising (a)contacting the plastic product with an esterase according to claim 3, thereby degrading the plastic product.
42. A polyester containing material comprising at least one polyester selected from polyethylene terephthalate (PET), and polybutylene adipate terephthalate (PBAT), and an esterase variant according to claim 3 and/or a host cell expressing said esterase variant.
Given the fact pattern of the instant case as well as the patent there is over-lap of several  variants  (see the bolded positions in claims  of the patent), and several combinations when combined with instant claims 20-33, whereby the patented claims read upon or anticipate the instant claims. The various methods and composition using the variants; DNA & host cell comprising the DNA and encoding  the variants are also taught by the patent. The reference patent anticipates the instant claims.

10.	No claim is allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940